Title: From Thomas Jefferson to Joseph Donath, 4 December 1796
From: Jefferson, Thomas
To: Donath, Joseph


                    
                        Sir
                        Monticello Dec. 4. 1796.
                    
                    I have recieved your favor of Oct. 19. and become sensible of the error in calculating the 180. panes as so many feet. It makes a difference, as I state it, of 20.D. 25c. which sum or whatever it may be Mr. Barnes will pay you on application in consequence of a letter I write him this day. With respect to the glass 14. by 12. instead of 12 I. square, I  believe I must decline taking it, on account of the size, and it’s not being 1 1/2 thick, as in the high situation of my house, the winds make a very stout quality of glass necessary. As we have failed to finish our walls this season and consequently cannot cover in, we have time till the spring or summer before this glass will be wanting, by which time you may perhaps be able to furnish me of the size and quality necessary. I am Sir Your very humble servt
                    Th: Jefferson
                    
                        
                            
                             mills
                            
                        
                        
                            180.
                            panes = 270. feet @ .225 =
                            60.75
                        
                        
                            
                            remitted before
                            40.5
                        
                        
                            
                            balance short—remitted
                            20.25
                        
                    
                